IN THE SUPERIOR COURT OF THE STATE OF DELAW-ARE

Richard M. Chamberlain, )
Plaintiff, §

v. § C.A. No.: NlSC-O7-035 SKR
Officer George Pyle, et al., §
Defendants. §
M

This 2nd day of November, 2018, upon consideration of Defendants’ Motion
to Dismiss, Plaintiff’ s Response thereto, Defendants’ Affidavit of No Insurance, and
the entire record in this case, it appears to the Court that:

1. Plaintiff Richard M. Chamberlain (“Plaintift”) Was an inmate housed at
Howard R. Young Correctional Institution (“H.R.Y.C.I”) in Wilmington, Delaware.
On July 5, 2018, Plaintiff filed a pro se complaintl (the “Complaint”) against two
officers at H.R.Y.C.I, George Pyle (“Officer Pyle”) and Bernard Srnith (“Ofiicer
Smith”), and Warden Kolawole Akinbayo (the “Warden”) (collectively,
“Defendants”). In the Complaint, Plaintiff alleges, among other things, that, While

conducting a strip search of Plaintiff, Officer Pyle “plac[ed] both of his hands on

 

1 Complaint (Trans. ID. 62203737).

Plaintiff’s buttocks and forcibly spread them open.”2 Plaintiff also alleges that
Officer Smith Witnessed the incident but did not intervene3 Plaintiff raises two
causes of action against all Defendants: (l) sexual battery; and (2)
intentional/reckless infliction of emotional distress.4 Plaintiff states that the claims
against the Warden are based on respondeat superior.5

2. On August 29, 2018, Defendants moved to dismiss the case on several
grounds6 Defendants contend that Plaintiff s case, if construed as brought against
Defendants in their official capacities, is barred by sovereign immunity. Defendants
also contend that, if Defendants are sued in their individual capacities, this case is
then barred by qualified immunity. Alternatively, Defendants contend that the
Complaint fails to state a claim, and should be dismissed under Superior Court Civil
Rule lZ(b)(6).

3. Although not a model of clarity, the Court finds that the Complaint may be
reasonably construed as asserting claims against Officer Pyle and Officer Smith both
in their official and individual capacities, and against the Warden only in his official
capacity. On October 3, 2018, the Court, after reviewing the briefs and hearing oral

arguments from the parties, granted the Motion to Dismiss With regard to Officer

 

2 ld. 11 8.

3 Id. 11 15.

4 1a 1111 23-28.

5 1a 11 18.

6 Defendants’ Motion to Dismiss (Trans. iD. 62393807).

2

Smith, in his individual capacity, on the basis of qualified immunity. But the Court
allowed the claims asserted against Officer Pyle in his individual capacity to
proceed.7 The Court deferred its decision on Whether Defendants should be kept in
this case in their official capacities

4. Defendants argue that any claims asserted against them in their official
capacities are barred by sovereign immunity. The doctrine of sovereign immunity
provides that the State, as Well as its agencies, cannot be sued Without its consent.8
The General Assembly, however, can Waive sovereign immunity by an Act that
“clearly evidences its intention to do so.”9 There are two means by Which the
General Assembly may Waive immunity: (l) by procuring insurance pursuant to
18 Del. C. § 65l l for claims cited in the complaint; or (2) by statute Which expressly
Waives immunity.10 Under 18 Del. C. § 6511, “[t]he defense of sovereignty is
Waived and cannot and Will not be asserted as to any risk or loss covered by the

state insurance coverage program, Whether same be covered by commercially

 

7 The Court found that Plaintiff has successfully stated a claim against Officer Pyle. The Court
also found that the claims asserted against him are not precluded under qualified immunity because
a reasonable jury could find that Officer Pyle engaged in the conduct alleged in the Complaint
With bad faith and gross negligence See 10 Del. C. § 4001.

8 Pauley v. Reinoehl, 848 A.Zd 569, 573 (Del. 2004).

9 Id.

10 J.L. v. Barnes, 33 A.3d 902, 913 (Del. Super. 2011) (internal citations omitted).

3

procured insurance or by self-insurance.”11 Sovereign immunity also extends to
state officials sued in their official capacities.12

5. The issue of sovereign immunity boils down to whether or not the State
maintains insurance that covers the type of claims asserted in the Complaint, or
otherwise waives its immunity through a statute. In order to resolve this issue, the
Court converted the Motion to Dismiss to a Motion for Summary Judgment, and
allowed the parties to submit relevant evidence Defendants submitted an affidavit13
(the “Affidavit”) of Debra Lawhead, the State’s Insurance Coverage Administrator,
which attests that the State does not have insurance that applies to the circumstances
alleged in the Complaint. Specifically, Ms. Lawhead states that her duties include
administration of insurance coverage in all instances in which the State has waived
sovereign immunity under 18 Del. C. § 65 l l, and that she has personal knowledge
of any such coverage.14 She further states that she has reviewed the Complaint and
determined that the State “has not purchased any insurance []or [] established any
self-insurance program” that would be applicable here.15 She also verifies that the
General Assembly “has not appropriated any money for obtaining said insurance,

nor has [it] enacted any legislation pertaining to or allowing any possible liability of

 

1118Del.C.§6511.

12 Harris v. Hosp.for the Chrom`cally Ill, 2001 WL 1739190, at *3 (Del. Super. Dec. 27, 2001).
13 Debra Lawhead’s Affidavit (Trans. ID. 62540009).

'4 1a 1111 2_3.

15 Id. 11 4.

the State resulting from” the facts here.16 The Court instructed Plaintiff that he may
respond to the Affidavit and contest its contents Plaintiff has not done so.

6. Based on the record currently before us, the Court finds that there is no
genuine issue of material fact that the State does not maintain any insurance coverage
that is applicable to the claims raised in the Complaint, and that there is no statute
through which the State has waived its immunity. Thus, sovereign immunity bars
Plaintiffs claims as alleged against Defendants in their official capacities

For the forgoing reasons, Defendants’ Motion to Dismiss, which has been
converted to a Motion for Summary Judgment, is GRANTED with regard to all
Defendants in their official capacities This leaves Officer Pyle as the only defendant

in this case, and the case will proceed against him solely in his individual capacity.

 

 

IT IS SO ORDERED.
/_i' m \.
_?_1#-._/--_-_
Sheldon K. Rennie, Judge
16 Id. 11 5.